UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ANITA DAISY SCOTT,
Petitioner,

v.
                                                                    No. 96-2188
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-795-426)

Submitted: October 28, 1997

Decided: November 21, 1997

Before NIEMEYER and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Harnam S. Arneja, ARNEJA'S LAW OFFICES, Washington, D.C.,
for Petitioner. Mark C. Walters, Assistant Director, Ann Varnon
Crowley, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Anita Daisy Scott petitions for review of an order of the Board of
Immigration Appeals ("the Board") denying her application for asy-
lum and withholding of deportation but granting voluntary departure.
Because substantial evidence supports the Board's decision, we
affirm.

Scott, a native and citizen of Sierra Leone, entered the United
States as a visitor in 1991. Since she has overstayed her visa, Scott
concedes her deportability. Following a hearing, an Immigration
Judge denied Scott's petitions for asylum and withholding of deporta-
tion but granted her application for voluntary departure. The Board
reviewed the claims and dismissed her appeal. Scott timely petitions
this court for review of the Board's order.

In her petition, Scott alleges that her family has suffered past perse-
cution and that she has a genuine, well-founded fear that if she returns
to Sierra Leone her life will be in danger because of her family's
political activities. She alleges that her family was highly active for
ten years in the APC party, which controlled the government of Sierra
Leone, until a new regime took control in 1992. She maintains that
after her father voiced his political opinions in 1994, he was harassed
by unknown soldiers. Of the other family members who were politi-
cally active, a cousin (a permanent secretary to the Ministry of Agri-
culture) died mysteriously and may have been murdered; another
cousin (treasurer of the APC youth organization) was raped by a gang
of soldiers; and another cousin's husband (a party member) was
arrested, detained for two months, interrogated, and beaten by police.
Scott also notes several other incidents during the 1980's when there
was political unrest in Sierra Leone. Scott fears that if she returns to
Sierra Leone, she will be raped, tortured, or unlawfully imprisoned
due to her parents' political associations.

                    2
An alien qualifies for asylum if she is unable or unwilling to return
to the country of her nationality "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion . . . ." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1997). In order to demon-
strate a well-founded fear of persecution, the alien must show that a
reasonable person in the circumstances would fear persecution and
that such fear is based in reality, confirmed by concrete facts.
Huaman-Corneliov. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992). The alien must also show that the fear of persecu-
tion stems from one of five categories of persecution; facts that indi-
cate only fear of retribution over purely personal matters or general
conditions of upheaval and unrest do not support a finding of a well-
founded fear of persecution. See id. at 999-1000.

We must uphold the Board's decision if it is supported by substan-
tial evidence from the record as a whole. See Huaman-Cornelio, 979
F.2d at 999. We reverse the Board only if the evidence "was so com-
pelling that no reasonable factfinder could fail to find the requisite
fear of persecution." INS v. Elias Zacarias , 502 U.S. 478, 483-84
(1992). In addition, we note the standard for withholding deportation
is more difficult to meet than the well-founded fear standard that
applies to asylum claims. See Huaman-Cornelio , 979 F.2d at 1000.

We conclude that substantial evidence supports the Board's finding
that Scott failed to establish either past persecution or a well-founded
fear of persecution. Scott's assertion that her parents' home was sub-
jected to searches and other harassing acts does not establish govern-
ment persecution nor do those facts alone establish that Scott herself
would be persecuted by the new government after her absence of
more than four years. Scott testified that the only political activity she
participated in while in Sierra Leone was the youth organization. She
produced no evidence, however, that the ruling government is target-
ing former members of that group for persecution. With respect to the
misfortune that befell her cousins, her accounts fail to sufficiently
demonstrate that those incidents occurred as a result of their political
opinions or associations. Notwithstanding the general strife and
human rights abuses in Sierra Leone, Scott simply fails to show that
she would be singled out for persecution.

                     3
Because Scott fails to meet the burden of proof for asylum, she
necessarily fails to meet the higher standard for withholding of depor-
tation under 8 U.S.C.A. § 1253(h)(1) (West Supp. 1997). We there-
fore affirm the Board's ruling denying Scott asylum and withholding
of deportation and granting voluntary departure. We deny Scott's
motion for filing additional appendix. While we have considered the
arguments raised in her reply brief, we have not considered the mate-
rials in its "Appendix." We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4